DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ying Zhang (Reg. No. 73,781) on 06/14/2022.
Claim 27 of the application has been amended as follows: 
27.	(Currently Amended) A multi-phase coupled inductor comprising:
an upper body; 
a lower body;
a first outer leg connecting the upper body and the lower body at a left side;
a second outer leg connecting the upper body and the lower body at a right side;
a center leg connecting the upper body and the lower body between the first outer leg and the second outer leg;
a first winding wrapping the first outer leg;
a second winding wrapping the center leg;
a third winding wrapping the second outer leg;
a fourth winding wrapping the first outer leg;
a fifth winding wrapping the second outer leg; 
a sixth winding wrapping the first outer leg;
a seventh winding wrapping the center leg;
an eighth winding wrapping the second outer leg;
a ninth winding wrapping the first outer leg; and
a tenth winding wrapping the second outer leg, 
wherein, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed,
wherein a primary first phase current flows through the first winding and the fifth winding, 
wherein a primary third phase current flows through the third winding and the fourth winding, 
wherein a secondary first phase current flows through the sixth winding and the tenth winding, [[and]]
wherein a secondary third phase current flows through the eighth winding and the ninth winding, and
wherein the first to fifth windings are primary windings, and the sixth to tenth windings are secondary windings.

Allowable Subject Matter
3.	Claims 1-7, 10-24, and 26-32 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a three-phase coupled inductor comprising: a fourth winding on the first limb; and a fifth winding on the third limb, wherein a first phase current flows through the first winding and the fifth winding, wherein a third phase current flows through the third winding and the fourth winding, wherein the first number of turns and the fifth number of turns are expressed as the following Formula 1
                
                    N
                    a
                    =
                    
                        
                            1
                            +
                            2
                            k
                            +
                             
                            
                                3
                                
                                    
                                        k
                                    
                                    
                                        2
                                    
                                
                                +
                                6
                                k
                            
                        
                        
                            k
                            -
                            1
                        
                    
                     
                    N
                    
                        
                            a
                        
                        
                            '
                        
                    
                
            ,                 
                    k
                    =
                    
                        
                            R
                            1
                        
                        
                            R
                            0
                        
                    
                
            
wherein, the first number of turns is Na, the fifth number of turns is Na', R0 is a reluctance of each limb in a magnetic equivalent circuit of the three-phase coupled inductor, and R1 is a summation of the reluctance R0 and two reluctances Rs between the first limb and the second limb in the magnetic equivalent circuit, and 
	wherein a second number of turns of the second winding is expressed as the following Formula 2
                        
                            N
                            b
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    2
                                    a
                                    +
                                    1
                                    +
                                    2
                                    k
                                    a
                                
                                
                                    k
                                    
                                        
                                            a
                                            -
                                            1
                                        
                                    
                                
                            
                            N
                            a
                        
                    ’	                        
                            a
                            =
                            
                                
                                    1
                                    +
                                    2
                                    k
                                    +
                                     
                                    
                                        3
                                        
                                            
                                                k
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        6
                                        k
                                    
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
wherein, the second number of turns is Nb.
	Claims 11, 17, and 24 each recites similar limitations as claim 1. 
Claim 27 recites, inter alia, a multi-phase coupled inductor comprising:
an upper body; a lower body; a first outer leg connecting the upper body and the lower body at a left side; a second outer leg connecting the upper body and the lower body at a right side; a center leg connecting the upper body and the lower body between the first outer leg and the second outer leg; wherein, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed, wherein a primary first phase current flows through the first winding and the fifth winding, wherein a primary third phase current flows through the third winding and the fourth winding, wherein a secondary first phase current flows through the sixth winding and the tenth winding, wherein a secondary third phase current flows through the eighth winding and the ninth winding, and wherein the first to fifth windings are primary windings, and the sixth to tenth windings are secondary windings.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837